

116 S2363 IS: Telecommunications Opportunities for Workers Engaging in Real Infrastructure Deployment Act of 2019
U.S. Senate
2019-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2363IN THE SENATE OF THE UNITED STATESJuly 31, 2019Mr. Gardner (for himself and Ms. Sinema) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo amend the Communications Act of 1934 to establish a Telecommunications Workforce Development
			 Advisory Council within the Federal Communications Commission, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Telecommunications Opportunities for Workers Engaging in Real Infrastructure Deployment Act of 2019 or the TOWER Infrastructure Deployment Act of 2019. 2.Telecommunications workforce development advisory councilPart I of title III of the Communications Act of 1934 (47 U.S.C. 301 et seq.) is amended by adding at the end the following:
			
				344.Telecommunications workforce development advisory council
 (a)DefinitionsIn this section— (1)the term Advisory Council means the Telecommunications Workforce Development Advisory Council established under subsection (b);
 (2)the term communications facility installation has the meaning given the term in section 6409(d) of the Middle Class Tax Relief and Job Creation Act of 2012 (47 U.S.C. 1455(d)); and
 (3)the term minority institution has the meaning given the term in section 365 of the Higher Education Act of 1965 (20 U.S.C. 1067k).
 (b)EstablishmentThere is established within the Commission a Telecommunications Workforce Development Advisory Council.
 (c)DutiesThe Advisory Council shall advise the Commission on, and develop recommendations with respect to— (1)the needs of the workforce in the communications industry to promote the deployment of communications facility installations;
 (2)ways to encourage participation in industry-led workforce development programs; and (3)ways to improve workforce development in the communications industry.
						(d)Members
 (1)Composition of CouncilThe Advisory Council shall be composed of members appointed under paragraph (2) and shall include not less than 1 member representing each of the following:
 (A)The Telecommunications Industry Registered Apprenticeship Program. (B)The National Telecommunications and Information Administration.
 (C)A State agency. (D)A local agency.
 (E)A Tribal agency. (F)The communications industry.
 (G)A minority institution. (2)Initial appointmentsNot later than 90 days after the date of enactment of this section, the Chairman of the Commission shall appoint members to serve on the Advisory Council.
 (3)TermEach member appointed under paragraph (2) shall serve on the Advisory Council until the date on which the Advisory Council terminates under subsection (f).
 (4)ChairThe Chairman of the Commission shall designate a member of the Advisory Council to serve as Chair of the Advisory Council.
 (5)VacancyA vacancy in the Advisory Council shall be filled in the manner in which the original appointment was made.
 (6)CompensationThe members of the Advisory Council shall serve without compensation. (e)ReportNot later than 1 year after the date of enactment of this section, the Advisory Council shall submit a report containing the recommendations developed under subsection (c) to—
 (1)the Committee on Commerce, Science, and Transportation of the Senate; (2)the Committee on Health, Education, Labor, and Pensions of the Senate;
 (3)the Committee on Energy and Commerce of the House of Representatives; and (4)the Committee on Education and Labor of the House of Representatives.
 (f)Termination of Advisory CouncilNotwithstanding section 14 of the Federal Advisory Committee Act (5 U.S.C. App.), the Advisory Council shall terminate on March 1, 2024..